DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, the applicant uses confusing claim language “performing a conversion between the video block and a bitstream of the video block based one the merge candidate list” so as to be able to claim decoder and encoder on the independent claims. Applicant is advised to use separate set of claims for encoder and decoder, and to avoid confusing phrases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (US 20210160527 A1) hereinafter Chuang.
Regarding claim 1 (as best understood by the examiner),
Chuang teaches  method of processing video data ([0002]; encoder, Fig. 10 and decoder Fig. 11), comprising: dividing a current video block into multiple sub-blocks video blocks (An example of the SbTMVP technique is illustrated in FIG. 2, where a current PU 21 of size MxN is divided into “M/P x N/Q” sub-PUs, [0006][0020]); 
generating a merge candidate list for at least one sub-blocks video blocks of the multiple 5sub-blocks video blocks (Merge candidate set [0005]; at least one SbTMVP candidate as a Merge candidate in the candidate set [0006]); and performing a conversion between the video block and a bitstream of the video block based one the merge candidate list (video block to bitstream “encoder”, Fig. 10 and bitstream to video block “decoder” Fig. 11), wherein the merge candidate list comprises at least one merge candidate with multi-hypothesis mode (bilateral matching merge mode as shown in FIG. 4 … Merge mode is bi-prediction [0012]-[0016], the sub-block size is restricted to be larger than or equal to a minimum sub-block size if the derived MV or sub-block MV is bi-predicted or multi-hypothesis predicted [0027]).  

Regarding claim 2,
Chuang
Chuang further teaches generating pixel values of the video block from the bitstream (bitstream to video block “decoder” Fig. 11).  

Regarding claim 3,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches generating the bitstream from pixel values of the video block (video block to bitstream “encoder”, Fig. 10).  

Regarding claim 10,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches the multi-hypothesis mode is enabled for certain block dimensions and disabled for other kinds of dimensions (In the HEVC standard, … bi-prediction is not allowed for blocks with sizes equal to 4x8 or 8x4, the worse case in terms of bandwidth happens in processing 8x8 bi-predicted blocks [0047]).  

Regarding claim 14,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches wherein the conversion includes encoding the current video block 5into the bitstream (video block to bitstream “encoder”, Fig. 10).  

Regarding claim 15,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches wherein the conversion includes decoding the current video block from the bitstream (bitstream to video block “decoder” Fig. 11).  
Regarding claim 16,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches10 a processor configured to implement the decoding method (bitstream to video block “decoder” Fig. 11).   

Regarding claim 17,
Chuang teaches all the features of claim 1, as outlined above. 
Chuang further teaches10 a processor configured to implement the encoding method (video block to bitstream “encoder”, Fig. 10).  

Regarding claims 18 “CRM”, 19 “apparatus” and 20 “CRM” are rejected under the same reasoning as claim 1, where Chuang teaches video processing method [0002]; encoder, Fig. 10 and decoder Fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
s 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, in view of Hsu et al. (US 20180199054 A1) hereinafter Hsu.
Regarding claim 4, 
Chuang teaches all the features of claim 1, as outlined above. 
Chuang did not explicitly teach wherein the bitstream includes an indication that the multiple hypothesis mode is used.  
Hsu teaches wherein the bitstream includes an indication that the multiple hypothesis mode is used (using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).

Regarding claim 5 (as best understood by the examiner), 
Chuang teaches all the features of claim 1, as outlined above. 
However Chuang teaches some details about bilateral matching merge mode as shown in FIG. 4, Merge mode is bi-prediction [0012]-[0016]. Chuang did not explicitly teach a merge candidate calculated by jointly utilizing two uni- predication merge candidates.  
Hsu teaches a merge candidate calculated by jointly utilizing two uni- predication merge candidates (FIG. 2 illustrates a merge candidates list that includes combined bi-predictive merge candidates, where mvL0 and mvL1 are two uni-predictive Merge candidates [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).

Regarding claim 6 and 7, are rejected under the same reasoning as claim 5, where Chuang  further teaches the uni-prediction mode can be ATMVP [0006] or affine [0016], and the bi-predication can be applied to these modes [0047].

Regarding claim 8 and 9, are rejected under the same reasoning as claim 4, where Hsu teaches   further teaches using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5).  Explicit and implicit signals of different modes are KSR obvious alternatives as outlined above.

Regarding claim 11,
The combination of Chuang and Hsu teaches all the features of claim 4, as outlined above. 
Chuang further teaches the dependency of the bi-predicitive mode on the block and sub-block sizes ([0047]-[0048]). 
Chuang did not explicitly teach a flag when the multiple hypothesis mode is used.  
Hsu teaches wherein an indication “flag” when the multiple hypothesis mode is used (using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).

Regarding claims 12-13, are rejected under the same reasoning as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419